 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
                                        SACRAMENTO DIVISION
13
14   JORGE MELENDEZ                                  )    Civil No. 2:18-cv-01833-EFB
                                                     )
15          Plaintiff,                               )    STIPULATION FOR VOLUNTARY
                                                     )    REMAND PURSUANT TO SENTENCE
16                  v.                               )    FOUR OF 42 U.S.C. § 405(g)
17                                                   )
     NANCY A. BERRYHILL,                             )
18   Acting Commissioner of Social Security,         )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by and between the parties, through their undersigned
23   attorneys, and with the approval of the Court, that the Commissioner of Social Security has
24   agreed to a voluntary remand of this case pursuant to sentence four of 42 U.S.C. § 405(g). The
25   purpose of the remand is to offer Plaintiff a new decision.
26
27
28   Stipulation for Voluntary Remand


                                                      1
 1           Upon remand, the Appeals Council will instruct the Administrative Law Judge (ALJ) to
 2   reconsider Plaintiff’s vision impairments, including the reevaluation of the opinions of
 3   consultative examiner Dr. James Reece, as well as State agency physician Dr. G. Taylor, and
 4   explain the weights given to these opinions. The ALJ should re-determine whether Plaintiff’s
 5   vision impairments are severe, reassess Plaintiff’s residual functional capacity, take any further
 6   action necessary to complete the record, and issue a new decision.
 7
                                                   Respectfully submitted,
 8
 9   Date: May 21, 2019                    By:     /s/ Jesse S. Kaplan*
                                                   JESSE S. KAPLAN
10                                                 * By email authorization on May 21, 2019
                                                   Attorney for Plaintiff
11
12
     Date: May 21, 2019                            MCGREGOR W. SCOTT
13                                                 United States Attorney
14
                                           By:     /s/ Michael K. Marriott
15                                                 MICHAEL K. MARRIOTT
                                                   Special Assistant United States Attorney
16                                                 Attorneys for Defendant
17
18   Of Counsel
     Jeffrey Chen
19   Assistant Regional Counsel
20   Social Security Administration

21
22                                                 ORDER
23
     APPROVED AND SO ORDERED. The Clerk is directed to enter judgment in favor of plaintiff
24   accordingly.
25
26   DATED: May 21, 2019.
                                                   HONORABLE EDMUND F. BRENNAN
27                                                 UNITED STATES MAGISTRATE JUDGE
28
     Stipulation for Voluntary Remand
                                                      2
